Electronically Filed
                                                         Supreme Court
                                                         SCWC-29287
                                                         04-OCT-2011
                                                         10:47 AM


                            NO. SCWC-29287

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
         Respondent/Plaintiff-Appellee/Cross-Appellant,

                                 vs.

                     KIRK MATTHEW LANKFORD,
         Petitioner/Defendant-Appellant/Cross-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29287; CR. NO. 07-1-0822)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Appellant/Cross-Appellee

Kirk Matthew Lankford’s application for writ of certiorari, filed

on August 24, 2011, is hereby rejected.

          DATED:   Honolulu, Hawai#i, October 4, 2011.

Jon N. Ikenaga,                    /s/ Mark E. Recktenwald
Deputy Public Defender,
for petitioner/defendant-          /s/ Paula A. Nakayama
appellant/cross-appellee
on the application                 /s/ Simeon R. Acoba, Jr.

Donn Fudo, Deputy                  /s/ James E. Duffy, Jr.
Prosecuting Attorney,
for respondent/plaintiff-          /s/ Sabrina S. McKenna
appellee/cross-appellant
on the response